1 N.Y.3d 617 (2004)
In the Matter of CONGREGATION GATES OF PRAYER OF FAR ROCKAWAY, INC., Appellant,
v.
CITY OF NEW YORK et al., Respondents.
Court of Appeals of the State of New York.
Submitted December 29, 2003.
Decided February 19, 2004.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that affirmed that part of Supreme Court's order that denied appellant's motion for leave to renew, dismissed upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.